

 
 

--------------------------------------------------------------------------------

 



 


 
 
SECOND AMENDMENT AGREEMENT
 
SECOND AMENDMENT AGREEMENT (this “Agreement”) dated as of April 28, 2008 by and
among (1) Seneca Foods Corporation, Seneca Snack Company and Seneca Foods, LLC
(formerly known as Signature Fruit Company, LLC) (collectively, the
“Borrowers”), (2) the lending institutions party to the Credit Agreement (as
defined below) as lenders (collectively, the “Lenders” and individually, a
“Lender”), (3) Bank of America, N.A. (“Bank of America”) as administrative agent
(the “Administrative Agent”) for the Lenders and (4) Bank of America as
collateral agent for the Lenders and as an Issuing Bank and as Swing Line Lender
(in such respective capacities, the “Collateral Agent”, an “Issuing Bank” and/or
“Swing Line Lender” as the case may be) with respect to a certain Amended and
Restated Revolving Credit Agreement dated as of August 18, 2006, by and among
the Borrowers, the Lenders, the Administrative Agent, the Collateral Agent, the
Issuing Bank and the Documentation Agent party thereto, as amended by that
certain First Amendment Agreement dated as of November 20, 2006 (as amended from
time to time, the “Credit Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Credit Agreement; and
 
WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
§1. Definitions.  Capitalized terms used herein without definition that are
defined in the Credit Agreement shall have the same meanings herein as therein.
 
§2. Ratification of Existing Agreements.  All of the Borrowers’ obligations and
liabilities to the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders as evidenced by or otherwise arising under the Credit Agreement,
the Notes and the other Loan Documents, are, by each Borrower’s execution of
this Agreement, ratified and confirmed in all respects.  In addition, by each
Borrower’s execution of this Agreement, each of the Borrowers represents and
warrants that no Borrower has any counterclaim, right of set-off or defense of
any kind with respect to such obligations and liabilities.
 
§3. Representations and Warranties.  Each of the Borrowers hereby represents and
warrants to the Administrative Agent, the Collateral Agent, the Issuing Bank and
Lenders that all of the representations and warranties made by the Borrowers in
the Credit Agreement, the Notes and the other Loan Documents are true in all
material respects on the date hereof as if made on and as of the date hereof,
except to the extent there are changes resulting from transactions contemplated
or permitted by the Credit Agreement and the other Loan Documents, changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and to the extent such representations and warranties
relate expressly to an earlier date.
 
§4. Conditions Precedent.  The effectiveness of the amendments contemplated
hereby shall be subject to the satisfaction on or before the date hereof of each
of the following conditions precedent:
 
(a) Representations and Warranties.  All of the representations and warranties
made by the Borrowers herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof except as provided in §3 hereof.
 
(b) Performance; No Event of Default.  The Borrowers shall have performed and
complied in all respects with all terms and conditions herein required to be
performed or complied with by them prior to or at the time hereof, and there
shall exist no Default or Event of Default.
 
(c) Action.  All requisite corporate or other action necessary for the valid
execution, delivery and performance by the Borrowers of this Agreement and all
other instruments and documents delivered by the Borrowers in connection
therewith shall have been duly and effectively taken.
 
(d) Expenses and Fees.  The Borrowers shall have paid to the Administrative
Agent the reasonable fees and expenses of counsel to the Administrative Agent in
connection with the preparation of this Agreement.
 
(e) Delivery.  The Borrowers, the Required Lenders and the Issuing Bank shall
have executed and delivered this Agreement.  In addition, the Borrowers shall
have executed and delivered such further instruments and taken such further
action as the Administrative Agent and the Required Lenders may have reasonably
requested, in each case further to effect the purposes of this Agreement, the
Credit Agreement and the other Loan Documents.
 
§5. Amendments to the Credit Agreement.
 
(a) Amendment to clause (a) of Section 8.3.  Clause (a) of Section 8.3 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
“(a) keep, and cause each of their Subsidiaries to keep, true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP (except that they may at their option use the
last-in, first-out method of accounting so long as they also keep records and
books of account sufficient for them to make the computations required to be
made by them, and to comply with their obligations, under this Agreement as if
they were still using a first-in, first-out method of accounting),”
 
(b) Amendment to subsection (c) of Section 8.4.  Subsection (c) of Section 8.4
of the Credit Agreement is hereby amended by adding the following to the end of
such subsection:
 
“; without limiting the generality of the foregoing, with respect to any fiscal
period as to which any of the Borrowers use a last-in, first-out method of
accounting, the computations set forth in Appendix I attached to each Compliance
Certificate shall set forth, in addition to all other computations required to
be set forth therein, computations of EBITDA and the Fixed Charge Coverage Ratio
as if the Borrowers were using a first-in, first-out method of accounting.”
 
(c) Amendment to subsection (e) of Section 8.4.  Subsection (e) of Section 8.4
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
 
“(e)           within twenty (20) days after the end of each fiscal month or at
such earlier time as the Administrative Agent may reasonably request, (i) a
Borrowing Base Report setting forth the Borrowing Base as at the end of such
fiscal month or other date so requested by the Administrative Agent and (ii) a
listing of all locations where inventory of Signature Fruit is located and the
value of the inventory located thereon, in form and detail satisfactory to the
Administrative Agent (which value shall be computed on a first-in, first-out
basis); provided that the Borrowing Base Report will be delivered weekly setting
forth the Borrowing Base as at the end of each calendar week within five (5)
days after the ending of each week during which the Excess Availability
Percentage is less than 30% for each Business Day of such week (or for any
period of five (5) consecutive Business Days ending during such week); (it being
understood that such weekly Borrowing Base Reports shall reflect changes in
Accounts Receivable and that changes in inventory and ineligible Accounts
Receivable and inventory will continue to be updated on a monthly basis);”
 
§6. Miscellaneous Provisions.
 
(a) Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Credit Agreement, the Notes
and the other Loan Documents shall remain the same.  The Credit Agreement, as
amended hereby, shall continue in full force and effect, and this Agreement and
the Credit Agreement, shall be read and construed as one instrument.
 
(b) This Agreement is intended to take effect under, and shall be construed
according to and governed by, the laws of the State of New York, excluding any
choice of law or conflicts of law principles that would permit or require the
applications of the laws of another jurisdiction.
 
(c) This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument.  In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.  A facsimile of an executed counterpart shall have the same effect as
the original executed counterpart.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 

A/72495885.2
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Second Amendment
Agreement as of the date first set forth above.
 
SENECA FOODS CORPORATION
 


 


 
By:  /s/Roland E. Breunig
 
Name: Roland E. Breunig
 
Title:   CFO
 
SENECA SNACK COMPANY
 


 


 
By:  /s/ Jeffrey Van Riper
 
Name: Jeffrey Van Riper
 
Title:   Secretary
 
SENECA FOODS, LLC
 


 


 
By:  /s/ Jeffrey Van Riper
 
Name:  Jeffrey Van Riper
 
Title:    Secretary
 
The undersigned acknowledges and accepts the foregoing and ratifies and confirms
its obligations under the Marion Guaranty:
 
MARION FOODS, INC.
 


 


 
By:  /s/ Jeffrey Van
Riper                                                                
 
Name:  Jeffrey Van Riper
 
Title:    Secretary
 

A/72421228.1
 
A/72495885.2
 
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
 
individually, as a Lender, as Administrative Agent, as Collateral Agent and as
Issuing Bank
 


 


 
By:   /s/Lisa Freeman
 
Name:  Lisa Freeman
 
Title:    Senior Vice President
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as a Lender and as Syndication Agent
 


 


 
By:  /s/ Meeno Sameer
 
Name: Meeno Sameer
 
Title:   Duly Authorized Signatory
 
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH, as a Lender and as Documentation Agent




By:  /s/Betty Mills
Name:  Betty Mills
Title:    Executive Director


 


 
By:  /s/Brett Delfino
                                Name:  Brett Delfino
                                Title:    Executive Director
 
M&T TRUST COMPANY,
 
as a Lender
 


 


 
By:  /s/ Jon M. Fogle
 
Name:  Jon M. Fogle
 
Title:    Vice President
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
 


 


 
By:  /s/James CD. Pegues
 
Name: James CD. Pegues
 
Title:   Vice President
 

A/72495885.2
 
 
 

--------------------------------------------------------------------------------

 
